Gildersleeve, J.
The action is for three weeks’ indemnity under a policy of accident insurance. The justice found for the plaintiff. Defendant appeals. The policy provides that “no disability shall constitute a claim for accident * * * nor for injury, sickness or disability which results from or is attributable to * * * orchitis.” It is conceded that plaintiff’s disability was due to orchitis. Whether the orchitis resulted originally from an accident or not seems to be of little moment, under the express provision of the contract.
The judgment must be reversed and a new trial granted, with costs to appellant to abide the event,
Fitzgerald and Davis, JJ., concur.
Judgment reversed and. new trial granted, with costs to appellant to abide event.